Citation Nr: 0931620	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-32 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Basic eligibility for non-service-connected death pension 
benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The decedent (Veteran) served in the Philippine Commonwealth 
Army, and was called into the service of the Armed Forces of 
the U.S. on December 19, 1941.  While still a member of the 
Philippine Commonwealth Army, he was released from the 
service of the Armed Forces of the U.S. on June 30, 1946.  
His status was labeled as "beleaguered" from December 19, 
1941, through April 9, 1942.  He had service as a recognized 
guerrilla from January 4, 1945, to June 10, 1945, and had 
regular Philippine Army service from June 11, 1945, to June 
30, 1946.  The Veteran died in June 1996.  The appellant 
claims benefits as his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claims for entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, for non-service-connected death 
pension, and for accrued benefits.  The appeal further comes 
before the Board from a January 2007 rating decision in which 
the RO denied service connection for the cause of the 
Veteran's death.  In her October 2007 substantive appeal (VA 
Form 9), the appellant requested a hearing at the RO before a 
Member of the Board.  In a July 2008 letter, she was advised 
that a videoconference hearing had been scheduled at the RO 
in August 2008 (in order to expedite her appeal).  The record 
reflects that she failed to report for that hearing.

The appeal has been advanced on the Board's docket, due to 
the appellant's advanced age, pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 1996.  According to the official 
certificate of death, the immediate cause of his death was 
cardio-respiratory arrest, with pneumonia and septicemia 
listed as the antecedent cause and status-post stroke listed 
as another significant condition contributing to death.  

2.  At the time of the Veteran's death, service connection 
was in effect for residuals, suprapubic laparotomy, injury to 
Muscle Group XIX, following operation for intestinal 
obstruction, and a 10 percent disability rating had been 
assigned effective from September 15, 1952.

3.  No competent medical or lay evidence has been submitted 
or identified to demonstrate that the Veteran's death was 
related to his military service.

4.  At the time of his death, the Veteran was not in receipt 
of, or entitled to receive, compensation for a service-
connected disability rated totally disabling for 10 
continuous years immediately preceding his death, nor had he 
been rated totally disabled continuously after his discharge 
from service in June 1946 for a period of at least five years 
immediately preceding his death. 

5.  In November 1953, the service department verified that 
the Veteran had served in the Philippine Commonwealth Army, 
and was called into the service of the Armed Forces of the 
U.S. on December 19, 1941.  He had service as a recognized 
guerrilla from January 4, 1945, to June 10, 1945, and regular 
Philippine Army service from June 11, 1945, to June 30, 1946.  
He was released from the service of the Armed Forces of the 
U.S. on June 30, 1946.  The preponderance of the evidence of 
record is against a finding that the Veteran was a former 
prisoner of war.
 
6.  At the time of his death, the Veteran did not have any 
pending VA claims.



CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
it was so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.310, 3.312 (2009).

2.  The criteria for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
3.22 (2009).

3.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2009).

4.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in May 2006 that fully 
addressed the notice elements.  The letter informed her of 
what evidence was required to substantiate her various claims 
and of her and VA's respective duties for obtaining evidence.  
Moreover, she not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claims.  The RO has 
obtained the decedent's service records and death 
certificate, and also obtained verification of his military 
service from the National Personnel Records Center (NPRC).  
The record reflects that in June 2006 the appellant submitted 
a copy of a medical certificate from World Medical Center, 
where the Veteran was hospitalized two days prior to his 
death.  She also submitted three VA Forms 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), in which she reported that 
the Veteran had been treated for an ulcer, intestinal 
obstruction, and beriberi in 1945 and 1948 at the 
V. Luna Medical Hospital; for heart disease in November 1957 
at the Medical Dispensary GHQ; and for heart disease and 
hypertension in 1967 at Veterans Memorial Hospital (not a VA 
facility).  It appears that the RO made no attempts to obtain 
such records, finding that these records pertained to 
treatment many years after service.  The Board agrees with 
this finding by the RO.  Thus, it appears that all obtainable 
and relevant evidence identified by the appellant relative to 
her claims has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Thus, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claims.  No useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

A document which appears to be a service physical examination 
conducted in June 1945 shows no pertinent abnormalities.  It 
was noted that the Veteran had scars from an appendectomy.  
The Veteran signed the document, indicating he reported for 
active duty as a soldier in the Army of the Philippines on 
June 12, 1945, and swearing his allegiance to the U.S. and 
the Commonwealth of the Philippines.

In a September 1952 statement, the Veteran claimed he saw 
action in Bataan and that, after the fall of Bataan on April 
9, 1942, he was concentrated at Camp O'Donnell, Capas 
Concentration Camp, until September 25, 1942, when he was 
released.  He claimed that after he was released he was weak 
and sickly due to disease contracted at the concentration 
camp.  

A September 1952 letter from General Headquarters of the 
Armed Forces of the Philippines showed that the Veteran 
enlisted as a private in November 1941; was inducted into the 
USAFFE (U.S. Armed Forces, Far East) as a private on 
December 19, 1941; surrendered at Bataan on April 9, 1942; 
was a POW at Tarlac from April 10, 1942, to September 25, 
1942; joined Squadron 269 on November 1, 1942; and was 
"processed, 3rd Repl Bn" on June 11, 1945.  

Received in November 1952 was a statement from a fellow 
service member, I.C.M., who reported that he observed the 
Veteran to be weak and sickly, possibly due to the fact that 
the Veteran was sick most of the time they were in the 
concentration camp at Camp O'Donnell, Capas, and that even 
when the Veteran was released, he suffered from beriberi, 
dysentery, and recurrent malaria.  

In a November 1952 certificate of attending physician, Dr. 
F.B.P. indicated that professional treatment was rendered to 
the Veteran from October 1942 to October 1944, and that he 
had beriberi and dysentery in 1942 and recurrent malaria from 
1942 to 1944.  

Received in December 1952 was a statement from a fellow 
service member, D.J.V., who reported that he observed the 
Veteran to be weak and sickly, possibly due to the fact that 
the Veteran was sick most of the time they were in the 
concentration camp at Camp O'Donnell, Capas, and that, even 
when the Veteran was released, he suffered from beriberi, 
dysentery, and recurrent malaria.  

In an Affidavit for Philippine Army Personnel (completed in 
January 1946), it was noted that the Veteran was inducted 
into the USAFFE on December 19, 1941, and reported to 
military control and was processed on June 11, 1945.  It was 
also noted that he was a P.O.W. from April 10, 1942 to 
September 25, 1942 at Capas, Tarlac.  In the remarks section, 
the Veteran reported that after being released from the 
concentration camp, he proceeded home and stayed with his 
parents who supported him.  He also reported that he incurred 
malaria and dysentery while a P.O.W. at Capas from April 10, 
1942 to September 25, 1942.  

Received in October 1953 was a certificate of attending 
physician, in which Dr. A.T. indicated that the Veteran was 
treated in June 1941 for appendicitis, but that the records 
were burned when the Philippine General Hospital was 
destroyed during the liberation of Manila. 

In November 1953, the Adjutant General completed MPRC Form 1-
632 for the Veteran, verifying that he served in the 
Philippine Commonwealth Army, and was called into the service 
of the Armed Forces of the U.S. on December 19, 1941.  While 
still a member of the Philippine Commonwealth Army, he was 
released from the service of the Armed Forces of the U.S. on 
June 30, 1946.  His status was labeled as "beleaguered" 
from December 19, 1941, through April 9, 1942.  He was 
involved in civilian pursuits and not engaged in military 
activity from April 10, 1942, through January 3, 1945.  He 
had service as a recognized guerrilla from January 4, 1945, 
to June 10, 1945, and had regular Philippine Army service 
from June 11, 1945, to June 30, 1946.  

By July 1954 rating decision, the RO granted service 
connection for injury, muscle group XIX, following operation 
for intestinal obstruction, and assigned a 10 percent 
disability rating, effective from September 15, 1952.

On a physical examination in January 1972 by a private 
physician, the Veteran reported that he had a history of 
missing his meals most of the time while he was imprisoned by 
the Japanese at Capas in 1942.  

Received in August 1996 from the appellant was an application 
for burial benefits.  The appellant also submitted a copy of 
an official certificate of death showing that the Veteran had 
died on June [redacted], 1996, at the Quezon City Medical Center.  
The immediate cause of his death was listed as cardio-
respiratory arrest, with pneumonia and septicernia listed as 
the antecedent cause and s/p stroke listed as the other 
significant condition.  The physician who signed the death 
certificate, Dr. L.O., did not list the interval between the 
onset of any illness and death, but noted having attended to 
the Veteran from June 14 to June [redacted], 1996.

Received in September 1996 from the appellant was an 
application for DIC, death pension and accrued benefits by a 
surviving spouse (VA Form 21-534), on which she noted she was 
not claiming that the Veteran's cause of death was due to 
service.  

In a September 1996 letter, the RO advised the appellant that 
her claim for non-service-connected death pension was denied 
because she had no legal entitlement to this benefit under 
U.S. laws.

Received from the appellant in October 1996 was an 
application for reimbursement from accrued amounts due a 
deceased beneficiary (VA Form 21-601) 

Received from the appellant in April 2006 was an application 
for DIC benefits, death pension, and accrued benefits by a 
surviving spouse (VA Form 21-534), in which she claimed 
service connection for the cause of the Veteran's death.  

In an April 2006 medical certificate, a private physician, 
Dr. L.O., indicated that the Veteran had been treated at the 
World Medical Center from June 14, 1996, to June [redacted], 1996, 
and the final diagnoses were septic shock secondary to 
pneumonia, HCVD, and status-post CVA.  

In April 2006 the appellant submitted a completed POW 
questionnaire in which she claimed that the Veteran was 
captured by Japanese forces from April 10, 1942, to September 
25, 1942, and was held captive at Bataan.  

In a July 2006 decision letter, the RO notified  the 
appellant that her claims for DIC benefits under 38 U.S.C.A. 
§ 1318, for a death pension, and for accrued benefits had 
been denied because she had not submitted the requested 
information.  

In a November 2006 administrative decision, the RO concluded 
that the Veteran may not be recognized as a former POW, 
primarily based on a review of the service department's 
certification (MPRC Form 1-632) and a POW microfiche record.  
In an excerpt (from microfiche) regarding living POWs, dated 
in August 7, 1986, there is a notation that the Veteran's 
name is not listed where it would have been if he had indeed 
been a POW.

By January 2007 rating decision, the RO denied service 
connection for the cause of the Veteran's death.  In a letter 
dated in January 2007, the RO notified the appellant that her 
claims for DIC benefits based on cause death, for death 
pension, and for accrued benefits had been denied

III.  Analysis

A.  Cause of Death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

In cases where the veteran is a former POW, several diseases, 
including atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia), and stroke and its 
complications, shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from military service even though there 
is no record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c).

According to the official certificate of death, the Veteran 
died in June 1996, and the immediate cause of his death was 
cardio-respiratory arrest, with pneumonia and septicemia 
listed as the antecedent cause and status-post stroke listed 
as the other significant condition.  At the time of his 
death, service connection was in effect for injury, muscle 
group XIX, following operation for intestinal obstruction, 
rated as 10 percent disabling, and there were no other 
pending claims for service connection.  The appellant 
contends that service connection for cause of death is 
warranted because the decedent was a POW and died in part due 
to a stroke (CVA), and also because the decedent served with 
the American Forces during World War II.  After carefully 
reviewing the record, the Board finds the preponderance of 
the evidence is against the grant of service connection for 
cause of death.

At the outset, the Board notes there is no competent medical 
evidence of record which shows the decedent manifested 
cardio-respiratory arrest, pneumonia, septicernia, or a 
stroke, during his recognized guerrilla service or his 
Philippine Army service, or within one year thereafter.  
Indeed, the evidentiary record contains an Affidavit for 
Philippine Army Personnel, executed by the Veteran in January 
1946, wherein he certified that he incurred malaria and 
dysentery as a POW from April to September 1942.  There was 
no mention in this affidavit of any of the illnesses which 
were listed as the causes of the Veteran's death.  Moreover, 
other lay affidavits submitted by fellow service members 
report that the Veteran had malaria, dysentery, and beriberi 
after his release from a concentration camp, and describe the 
Veteran's abdominal problems.  In addition, the appellant has 
not submitted or identified any post-service medical evidence 
which shows that the Veteran manifested cardio-respiratory 
arrest during the first year after his recognized service.  
Rather, the appellant submitted several authorizations for 
release of information reporting that the Veteran was treated 
for heart disease in 1957 and for heart disease and 
hypertension in 1967, both long after his final service 
separation in 1946.  

Despite the lack of evidence showing the precise dates of 
onset of the diseases that caused the Veteran's death, the 
Board notes there is no competent medical evidence which 
suggests that his cardio-respiratory arrest, pneumonia, 
septicemia, or a stroke were incurred during his service or 
during the first post-service year.  In this regard, the 
Board notes that the physician who certified the Veteran's 
death certificate did not identify the interval between the 
onset of these disabilities and the decedent's death, but 
noted that she had attended him for two days before his death 
at Quezon City Medical Center.  Thus, there is no competent 
medical or lay evidence of record which shows that the 
decedent's cardio-respiratory arrest, pneumonia, septicemia, 
or stroke should be service connected on either an in-service 
incurrence basis or a first-year-after-separation presumptive 
basis.

With regard to the appellant's allegation that the Veteran 
was a POW during his service, the Board agrees with the 
November 2006 Administrative Decision that there is no 
probative documentation establishing POW status for the 
Veteran.  In November 1953, the service department verified 
that the Veteran had service as a recognized guerrilla from 
January 4, 1945, to June 10, 1945, and regular Philippine 
Army service from June 11, 1945, to June 30, 1946.  There was 
no indication from the service department (and later the 
National Personnel Records Center (NPRC)) that the Veteran 
was a POW during his military service.  The Board 
acknowledges that the September 1952 certification from the 
Armed Forces of the Philippines states that the decedent was 
a POW from April 10, 1942, to September 25, 1942; that in an 
Affidavit completed in January 1946, the decedent reported he 
was a POW from April 10, 1942, to September 25, 1942; and 
that the appellant completed a POW questionnaire in June 2004 
providing additional detail regarding her late husband's 
alleged POW experience.  However, a review of the record does 
not contain documentation which would authoritatively verify 
the Veteran's alleged POW status, such as Philippine Red 
Cross records, a Guarantor's receipt for a released POW, a 
Japanese Parole Certificate for a released POW, or a War 
Claim Commission record.  Moreover, the NPRC responses in 
1953 and 2006 do not indicate any periods of POW status 
during service.  Thus, the Board agrees with the November 
2006 Administrative Decision that there is no probative 
documentation establishing POW status, and the provisions of 
38 C.F.R. § 3.309(c) allowing for presumptive service 
connection for a former POW do not apply.  

The Board recognizes the appellant sincerely believes the 
Veteran's death was caused by some event or illness which 
resulted from service.  However, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  It is true that a claimant's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence.  However, the diseases which caused the 
Veteran's death require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  
Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent and 
probative evidence to warrant a favorable decision.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the appellant's 
claim for service connection for cause of the Veteran's 
death.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990). 

B.  DIC benefits under 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service 
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran' release from active duty and for 
a period of at least five years immediately preceding death, 
or the veteran would have been entitled to receive such 
compensation but for clear and unmistakable error (CUE) in 
previous final decisions; or (3) the veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Turning to the merits of the present claim, the Board notes 
that the official death certificate indicates the Veteran 
died in June 1996, and at the time of death service 
connection had been established for residuals, suprapubic 
laparotomy, injury to Muscle Group XIX, and a 10 percent 
disability rating had been assigned effective from September 
15, 1952.  No other claims for service connection or 
increased ratings were pending.  Thus, it is clear that, at 
the time of his death, he did not have any service-connected 
disabilities rated totally disabling since his release from 
active duty and he had not been rated totally disabled for a 
continuous 10-year period prior to his death.  In addition, 
the evidence does not show he was a former POW who died after 
September 30, 1999.  Therefore, the Board finds the criteria 
for entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met, and the appellant's claim 
must therefore be denied.

C.  Non-service-connected death pension benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's non-service-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

Active military, naval, and air service includes active duty.  
Active duty is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a),(b).  The Armed Forces consist of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  
Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
non-service-connected disability pension.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(b), (c), (d).

As noted above, the veteran had Philippine Commonwealth Army 
service, regular Philippine Army service, and recognized 
guerilla service.  In November 1953 and in July 2006, the 
service department and then the National Personnel Records 
Center (NPRC) certified that the recognized periods of 
service were service as a recognized guerrilla from January 
4, 1945, to June 10, 1945, and  regular Philippine Army 
service from June 11, 1945, to June 30, 1946.  Also, he 
served in the Philippine Commonwealth Army, and was called 
into the service of the U.S. Armed Forces.  The appellant has 
contended that the Veteran's Affidavit completed in January 
1946 and the September 1952 certification from the Armed 
Forces of the Philippines contradict the findings of the 
service department and the NPRC.  The Board notes however, 
that the Court has held that findings by a United States 
service department verifying a person's service are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the service 
department and NPRC determinations with respect to the 
service of this Veteran.  Therefore, the Board must find that 
the Veteran did not have qualifying service, and the 
appellant's request for death pension benefits must be denied 
as a matter of law.

D.  Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
surviving spouse may be paid periodic monetary benefits to 
which such veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  An application for 
accrued benefits must be filed within one year after the date 
of death.  A claim for death pension, compensation, or 
dependency and indemnity compensation (DIC) by a surviving 
spouse shall include a claim for any accrued benefits.  38 
C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b).

The Federal Circuit Court has made it clear that, in order to 
support a claim for accrued benefits, the Veteran must have 
had a claim pending at the time of his death for such 
benefits, or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this case, the decedent died in June 1996.  Review of the 
record reveals the appellant filed a formal claim for death 
benefits, including accrued benefits, in September 1996, just 
three months after the Veteran's death.  However, at the time 
of his death, while the Veteran did have one service-
connected disability rated as 10 percent disabling since 
1952, he did not have any claims for VA benefits pending.  In 
fact, the Board notes there is no evidence which shows that 
in the 12 years before his death, he attempted to establish 
service connection for any disability, or an increased 
rating.  The record reflects that in 1984 the Veteran filed 
correspondence related to a missing compensation check, and 
that was his last correspondence prior to this death.  Before 
that, the record reflects that in March 1982, the RO had 
denied his claim for an increased rating for his sole 
service-connected disability.  

Thus, the Board finds the Veteran did not have any claims 
pending at the time of his death, nor where there any 
existing rating decisions under which he might have been 
entitled to benefits.  See 38 C.F.R. § 3.160(c), (d).  
Because the Veteran did not have any pending claims at the 
time of his death nor where there any existing rating 
decisions under which he was entitled to benefits, the 
appellant is not legally entitled to accrued benefits.  See 
38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  The law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue; therefore the appellant's claim must be 
denied.  Sabonis, supra.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Legal entitlement to non-service-connected death pension 
benefits is denied.

Entitlement to accrued benefits is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


